Title: From James Madison to Jesse and Robert Waln, 12 January 1804 (Abstract)
From: Madison, James
To: Waln, Jesse,Waln, Robert


12 January 1804, Department of State. “I have received your letter of the 7th. inst. [not found] and referred it and Mr. Bulkeley’s account to the Treasury Department, to which it belongs to adjust them and pay the balance.”
 

   
   Letterbook copy (DNA: RG 59, DL, vol. 14). 1 p.



   
   For the account of John Bulkeley and Son with the U.S., see David Humphreys to JM, 29 Mar. and 11 July 1803, and JM to Humphreys, 14 Apr. 1803 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (6 vols. to date; Charlottesville, Va., 1986–)., 4:458–59, 518–19, 5:163–65).


